DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejo et al US 2021/0089804 in view of Yamamichi US 20040213444.
Regarding claim 1, Uejo et al teaches an information processing apparatus (information processing apparatus 10 (paragraph 0035)) comprising a processor configured to: 
acquire, from results of character recognition (simple character recognition, paragraph 0069) performed on a target image (first image data, paragraph 0069, paragraph 0154) including character strings, attribute information (processor 20 may change cleansing processing according to an attribute associated with a specific character string. The attribute is, for example, a position at which a specific character string is written in a document represented in first image data (paragraph 0053)) indicating an attribute to which a key character string (key, paragraph 0154, also see paragraph 0151) and a value character string belong (value, paragraph 0151, 0155), the key character string as a character string specified beforehand (key is set in advance, paragraph 0154) as a key (processor 20 may change cleansing processing according to an attribute associated with a specific character string. The attribute is, for example, a position at which a specific character string is written in a document represented in first image data (paragraph 0053).  The processor 20 searches the first image data for a key (S11). The key is set in advance. For example, the processor 20 performs image correction, binarization, layout analysis, table structure analysis, and the like for the first image data to perform simple character recognition processing for searching for the key. Accordingly, the processor 20 searches the first image data for the key (paragraph 0154)); and the value character string as a character string indicating a value corresponding to the key character string (the processor 20 extracts a value corresponding to the key from the first image data (S12). For example, the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155)); 
acquire, by using the attribute information (key word can also be extracted from specific position or coordinate (attribute information) in a document, paragraph 0135, 0138), the key character string corresponding to the value character string (extract a value correspond to the key, paragraph 0155) extracted from the results of the character recognition (simple character recognition, paragraph 0154); and 
Although the output the key character string and the value character string corresponding to the key character string appears inherent or obvious, Uejo does not clearly states that.
Yamamichi teaches in order to extract patient information from image information, an OCR or similar equipment is used for character recognition and the recognized name of the patient is associated as radiograph related information of this imager information to be sent to the imager or display as output equipment.
Since the recognized name of patient is similar to key in Uejo and radiograph related information is similar to value in Uejo, it would have been obvious to a person with ordinary skill in the art to have modified Uejo to include:  output the key character string and the value character string corresponding to the key character string.
The reason of doing so would have allowed a user to clearly understand the relationship between the important key and values in a document.
Regarding claim 6:  Uejo teach wherein the processor comprises a detection model (character recognition learning device, paragraph 0072) that has learned to detect a character string included in an image (recognized a character from the second image data, paragraph 0072, also see paragraph 0054), and
wherein the processor is configured to, if the key character string has not been detected from the results of the character recognition on the target image (paragraph 0069, character recognition accuracy is not as high implies some key character is not accurately detected), extract the key character string by using the detection model (character recognition learning device 24, paragraph 0072).
Note: specific information of paragraph 0069 is not character that is recognized but information related to the document such as document type (paragraph 0070).
Regarding claim 20, Uejo et al teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information (paragraph 0002), the process comprising: 
acquiring, from results of character recognition (simple character recognition, paragraph 0069) performed on a target image (first image data, paragraph 0069, paragraph 0154) including character strings, attribute information (processor 20 may change cleansing processing according to an attribute associated with a specific character string. The attribute is, for example, a position at which a specific character string is written in a document represented in first image data (paragraph 0053)) indicating an attribute to which a key character string (key, paragraph 0154, also see paragraph 0151) and a value character string belong (value, paragraph 0151, 0155), the key character string as a character string specified beforehand (key is set in advance, paragraph 0154) as a key (processor 20 may change cleansing processing according to an attribute associated with a specific character string. The attribute is, for example, a position at which a specific character string is written in a document represented in first image data (paragraph 0053).  The processor 20 searches the first image data for a key (S11). The key is set in advance. For example, the processor 20 performs image correction, binarization, layout analysis, table structure analysis, and the like for the first image data to perform simple character recognition processing for searching for the key. Accordingly, the processor 20 searches the first image data for the key (paragraph 0154)); and the value character string as a character string indicating a value corresponding to the key character string (the processor 20 extracts a value corresponding to the key from the first image data (S12). For example, the processor 20 extracts, as a value, a character string written in a region in a predetermined direction relative to a position at which the key is written (paragraph 0155)); 
acquiring, by using the attribute information (key word can also be extracted from specific position or coordinate (attribute information) in a document, paragraph 0135, 0138), the key character string corresponding to the value character string (extract a value correspond to the key, paragraph 0155) extracted from the results of the character recognition (simple character recognition, paragraph 0154); and 
Although the output the key character string and the value character string corresponding to the key character string appears inherent or obvious, Uejo does not clearly states that.
Yamamichi teaches in order to extract patient information from image information, an OCR or similar equipment is used for character recognition and the recognized name of the patient is associated as radiograph related information of this imager information to be sent to the imager or display as output equipment.
Since the recognized name of patient is similar to key in Uejo and radiograph related information is similar to value in Uejo, it would have been obvious to a person with ordinary skill in the art to have modified Uejo to include:  output the key character string and the value character string corresponding to the key character string.
The reason of doing so would have allowed a user to clearly understand the relationship between the important key and values in a document.



Claim(s) 2-5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejo et al US 2021/0089804 in view of Yamamichi US 20040213444 and further in view of Kondoh US 2021/0012138.

	Regarding claim 2, Uejo does not teach the processor comprises a determination model that has learned to determine an attribute to which a character string belongs, and wherein the processor is configured to, by using the determination model, determine an attribute of a character string included in the target image.
Kondoh et al teaches wherein the processor comprises a determination model (feature quantity extracting unit 192, 0049) that has learned to determine an attribute to which a character string belongs, and wherein the processor is configured to, by using the determination model, determine an attribute of a character string included in the target image (the feature quantity extracting unit 192, for each recording character string, acquires a first feature quantity representing a read position (coordinate information) and character type information of the recording character string as a result of learning (paragraph 0080), also see paragraph 0072 extracting unit 192 may extract a feature quantity using a known machine learning algorithm, paragraph 81, detects a character strings…character attributes and coordinates of the range of the character strings). 
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Uejo to include: the processor comprises a determination model that has learned to determine an attribute to which a character string belongs, and wherein the processor is configured to, by using the determination model, determine an attribute of a character string included in the target image.
The reason of doing so is because using machine learning would improve the performance of the system with time and the whole system would  become more reliable.

	Regarding claim 3, Kondoh et al teaches wherein the processor is configured to: cause the determination model to learn beforehand a character string and an attribute of the learned character string (the feature quantity extracting unit 192 uses the character string input in advance for machine learning acquiring information used for selecting a character string of a specific item among character strings acquired as a result of character recognition (paragraph 0050); the feature quantity extracting unit 192, for each recording character string, acquires a first feature quantity representing a read position (coordinate information) and character type information of the recording character string as a result of learning (paragraph 0080) also see paragraph 0072 extracting unit 192 may extract a feature quantity using a known machine learning algorithm, paragraph 81, detects a character strings…character attributes and coordinates of the range of the character strings); and 
determine an attribute of a character string extracted from the results of the character recognition (feature quantity extracting unit 192 compares a character string extracted from image data through an OCR process with a recording character string read from the database 4 together with the image data. The feature quantity extracting unit 192 identifies a character string included in image data matching character information of a recording character string among character strings extracted from the image data through the OCR process, attributes of characters included in the character string, and coordinate of the range thereof (paragraph 0065)).

Regarding claim 4, Kondoh et al teaches wherein the processor is configured to: 
acquire position information indicating a position of the character string in the target image (first feature quantity represents a feature of a recording character string and, here, coordinate information representing the position of the character string in a document image is included in the first feature quantity. Thus, the recording unit 193 selects a first feature quantity that represents the position of a character string of a specific item in the document image (paragraph 0044); 
cause the determination model to learn beforehand a position of a character string in an image (the feature quantity extracting unit 192 uses the character string input in advance for machine learning acquiring information used for selecting a character string of a specific item among character strings acquired as a result of character recognition (paragraph 0050); the feature quantity extracting unit 192, for each recording character string, acquires a first feature quantity representing a read position (coordinate information) and character type information of the recording character string as a result of learning (paragraph 0080) also see paragraph 0072…type of character… extracting unit 192 may extract a feature quantity using a known machine learning algorithm, paragraph 81, detects a character strings…character attributes and coordinates of the range of the character strings), and an attribute of the character string whose position has been learned (feature quantity extracting unit 192 performs an OCR process for the image data acquired from the image reading device 2 and detects a character string, a feature of characters included in the character string (character attributes), and coordinates of the range of the character string in the image data for each character string (Step S703). By comparing position information represented by a learning result with position information acquired through the OCR process (paragraph 0081) also see paragraph 0072 extracting unit 192 may extract a feature quantity using a known machine learning algorithm); and 
determine, by using a position of a character string extracted from the results of the character recognition, an attribute of the character string extracted from the results of the character recognition (feature quantity extracting unit 192 performs an OCR process for the image data acquired from the image reading device 2 and detects a character string, a feature of characters included in the character string (character attributes), and coordinates of the range of the character string in the image data for each character string (Step S703). By comparing position information represented by a learning result with position information acquired through the OCR process, the feature quantity extracting unit 192 determines whether or not each character string acquired through the OCR process is a character string that is an acquisition target (a recording character string) (paragraph 0081)(feature quantity extracting unit 192 compares a character string extracted from image data through an OCR process with a recording character string read from the database 4 together with the image data. The feature quantity extracting unit 192 identifies a character string included in image data matching character information of a recording character string among character strings extracted from the image data through the OCR process, attributes of characters included in the character string, and coordinate of the range thereof (paragraph 0065)).
Regarding claim 5. Kondoh teaches the information processing apparatus according to Claim 4, wherein the processor is configured to: 
cause the determination model to learn a positional relationship between an object at a predetermined position in an image and a position of a character string in the image (feature quantity extracting unit 192 performs an OCR process for the image data acquired from the image reading device 2 and detects a character string, a feature of characters included in the character string (character attributes), and coordinates (position) of the range of the character string in the image data for each character string (Step S703) (paragraph 0081), paragraph 0064, detects coordinates representing the range of the character string included in the image data.  Characters include as character strings may include symbols such as ideogram and photogram, a mark, an icon image); and 
determine an attribute in accordance with the positional relationship between a position of an object (e.g., icon image paragraph 0064) in the target image (image data, paragraph 0065) and a position of the character string in the target image (other character string that is not the icon image of paragraph 64)(attributes of characters included in a character string and coordinate of the range of the character string will be collectively referred to as attributes of the character string paragraph 0066).
wherein the processor is configured to, if the key character string has not been detected from the results of the character recognition on the target image, extract the key character string by using the detection model.


Regarding claim 7:  Uejo teach wherein the processor comprises a detection model (character recognition learning device, paragraph 0072) that has learned to detect a character string included in an image (recognized a character from the second image data, paragraph 0072, also see paragraph 0054), and
wherein the processor is configured to, if the key character string has not been detected from the results of the character recognition on the target image (paragraph 0069, character recognition accuracy is not as high implies some key character is not accurately detected), extract the key character string by using the detection model (character recognition learning device 24, paragraph 0072).
Note: specific information of paragraph 0069 is not character that is recognized but information related to the document such as document type (paragraph 0070)

Regarding claim 8:  Uejo teach wherein the processor comprises a detection model (character recognition learning device, paragraph 0072) that has learned to detect a character string included in an image (recognized a character from the second image data, paragraph 0072, also see paragraph 0054), and
wherein the processor is configured to, if the key character string has not been detected from the results of the character recognition on the target image (paragraph 0069, character recognition accuracy is not as high implies some key character is not accurately detected), extract the key character string by using the detection model (character recognition learning device 24, paragraph 0072).
Note: specific information of paragraph 0069 is not character that is recognized but information related to the document such as document type (paragraph 0070)

Regarding claim 9:  Uejo teach wherein the processor comprises a detection model (character recognition learning device, paragraph 0072) that has learned to detect a character string included in an image (recognized a character from the second image data, paragraph 0072, also see paragraph 0054), and
wherein the processor is configured to, if the key character string has not been detected from the results of the character recognition on the target image (paragraph 0069, character recognition accuracy is not as high implies some key character is not accurately detected), extract the key character string by using the detection model (character recognition learning device 24, paragraph 0072).
Note: specific information of paragraph 0069 is not character that is recognized but information related to the document such as document type (paragraph 0070)

Regarding claim 10:  Uejo teach wherein the processor comprises a detection model (character recognition learning device, paragraph 0072) that has learned to detect a character string included in an image (recognized a character from the second image data, paragraph 0072, also see paragraph 0054), and
wherein the processor is configured to, if the key character string has not been detected from the results of the character recognition on the target image (paragraph 0069, character recognition accuracy is not as high implies some key character is not accurately detected), extract the key character string by using the detection model (character recognition learning device 24, paragraph 0072).
Note: specific information of paragraph 0069 is not character that is recognized but information related to the document such as document type (paragraph 0070)
Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uejo et al US 2021/0089804 in view of Yamamichi US 20040213444 and further in view of Li US 2020/0380286
Regarding claim 16:  Uejo does not teach the information processing apparatus according to Claim 1, wherein the processor is configured to, by using a pre-stored value character string or a value character string corrected in past, correct the value character string extracted from the results of the character recognition and output the corrected value character string.
Li teaches by using a pre-stored character string or a character string corrected in past (past correction of a name, claim 15), correct the character string extracted from the results of the character recognition and output the corrected value character string. (correcting the OCR result, claim 15).
Since the value character string in Uejo is a character string, it would have been obvious to a person with ordinary skill in the art to have modified Uejo to include: wherein the processor is configured to, by using a pre-stored value character string or a value character string corrected in past, correct the value character string extracted From the results of the character recognition and output the corrected value character string.
The reason of doing would have improved the accuracy of the OCR result of Oejo.


Regarding claim 17: Li teaches the information processing apparatus according to Claim 16, wherein the processor is configured to, by using a correction model, correct the value character string extracted from the results of the character recognition, (310 fig. 3).
Kondoh teaches the OCR model having learned the pre-stored value character string or the value character string corrected in past (paragraph 0050).
Since the correction model of Li is an OCR model that will output the more accurate character string, it would have been obvious to modified the correction model of Uejo as modified to include: correction model having learned the pre-stored value character string or the value character string corrected in past.  
The reason of doing so would have further increase the accuracy of the OCR result.




Allowable Subject Matter
Claims 11-15, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
August 13, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675